Citation Nr: 1710436	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  15-14 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to service connection for left knee degenerative joint disease.

4.  Entitlement to service connection for right knee degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The relevant portion of the December 2013 rating decision granted entitlement to service connection for bilateral hearing loss rated as 10 percent disabling; entitlement to service connection for the bilateral knee conditions was denied.  The December 2014 rating decision, in relevant part, granted entitlement to service connection for PTSD rated as 50 percent disabling and continued the 10 percent initial rating for bilateral hearing loss.  The Veteran submitted timely substantive appeals in March 2015 and May 2015.

A TDIU claim is part of a claim for a higher rating when raised by the record or asserted by a veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time a claimant is appealing the rating assigned for a disability, the TDIU claim will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran submitted an application in May 2015, seeking entitlement to a TDIU due to his PTSD and knee conditions which was denied in a May 2015 rating decision.  This matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

The Board notes that following the RO's latest adjudication of the claims, the Veteran submitted additional evidence in May 2015, including copies of VA treatment records and a statement from the Veteran's wife.  As the Veteran's substantive appeals were filed after February 2, 2013, a waiver of initial consideration of such evidence is not required.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304  (2016).

The Board further notes the contentions of the Veteran's representative that a statement of the case (SOC) was not received for the issues of increased evaluations for hearing loss and PTSD.  However, a SOC was issued in April 2015 addressing these claims.  The Veteran responded in May 2015 via VA Form 9 to perfect his substantive appeal.  Accordingly, remand is not warranted.

Finally, the Board notes the inclusion of entitlement to service connection for ischemic heart disease (IHD) in the November 2016 statement from the Veteran's representative.  However, neither the March 2015 nor the May 2015 substantive appeals included IHD as an issue for appellate adjudication.  In his March 2015 VA Form 9, the Veteran stated "degenerative joint disease of both right and left knee [are] the two decisions I am appealing."  In his May 2015 VA Form 9, he denoted three specific issues for appeal: PTSD, hearing loss, and unemployability.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to service connection for IHD.  38 C.F.R. § 20.202.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for service-connected hearing loss, service connection for left and right knee degenerative joint disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD was manifested by symptoms including anxiety, depressed mood, sleep disturbances, irritability, panic attacks occurring weekly or less, anger, intrusive thoughts, and nightmares.

2.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent schedular rating, but no higher.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for PTSD.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The pertinent evidence associated with the claim consists of the STRs, VA treatment records, VA examination report, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The Veteran was also provided with a VA examination in December 2014, which evaluated the disability on appeal.  The Board finds the examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed him, was informed of and documented relevant facts regarding his medical history, conducted a clinical evaluation, and described the current severity of his disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person with knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).   

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support a claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's PTSD claim was certified to the Board after August 4, 2014, DSM-5 applies and GAF scores are no longer used in evaluation of a psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score is still useful in evaluation of psychiatric disabilities.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

The Veteran contends that the 50 percent rating initially assigned for his service-connected PTSD, effective March 3, 2014, does not adequately reflect the severity of his disability.

Turning to the evidence of record, the Veteran provided multiple statements describing his time aboard an aircraft carrier off the coast of Vietnam.  He was assigned to a munitions loading team in a squadron that conducted heavy bombing during his tour of duty.  He experienced emergency landings while riding in the aircraft, witnessed an aviation mishap, and was present when a fellow sailor completed suicide. 

VA treatment records reflect that the Veteran sought mental health treatment in March 2014 after a VA primary care nurse suggested that he showed signs of PTSD.  During the telephone call to schedule an initial appointment with the psychiatry department, he described several of the in-service stressors, as well as being on alert and trouble sleeping.  He was assessed as positive for PTSD and scheduled for further evaluation. 

At the initial screening in April 2014, he denied avoidance of social situations, but reported anxiety in certain circumstances.  He stated that he tried to stay busy during the day, but experienced intrusive thoughts and memories at night.  The Veteran stated he was also experiencing situational stressors related to his pension and his wife's health.  He reported his wife's chronic illness and described their relationship as close.  He further stated that he relied on his wife, family, and church community for support.  No past psychiatric history was noted.  The diagnosis was an unspecified anxiety disorder with a GAF score of 52.

The Veteran underwent a VA psychiatric assessment in December 2014.  The examiner reported a diagnosis of PTSD.  No other mental disorder was diagnosed.  The Veteran reported a 10 year marriage (his third).  He described helping his wife, who was confined to a wheelchair.  The Veteran stated that he enjoyed playing the piano and woodworking.  The examiner noted that he was under treatment, including medication for anxiety and PTSD with nightmares.  Symptoms noted included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran described shaking when nervous, intrusive thoughts, nightmares, irritability, social anxiety, and occasional panic attacks.  The examiner summarized the PTSD as resulting in occupational and social impairment with reduced reliability and productivity.

Following the issuance of the December 2014 rating decision granting service connection for PTSD with a 50 percent evaluation, the Veteran submitted a statement in which he contended that his PTSD warranted a higher evaluation.

A January 2015 VA treatment note reflected on-going treatment for PTSD.  The Veteran described different dreams and exhibited a mildly depressed mood.  He was cooperative and actively engaged in the session.  His speech content was relevant and goal-directed.  He discussed hiring help around the house and how dog training could help with his panic attacks.

In February 2015, the Veteran was seen for medication management.  He reported that he was doing reasonably well and that medication was addressing his anxiety.  He described working through a difficult task successfully despite stress and frustration.  The Veteran described his mood as good; the examiner described his judgment as good. His manner was appropriate and pleasant and his thoughts appeared goal-directed.  He denied suicidal or homicidal ideation.  Continued counseling was planned.

A March 2015 VA treatment notes described a mental health appointment attended by the Veteran, during which he discussed his feelings of anger.  The examiner described him as cooperative and open about his problems.  He was alert and dressed appropriately.  He speech rate was normal and no thought disorder was present.  The Veteran denied thoughts of harm to self or others, but relayed issues with pain and poor sleep.

An April 2015 VA treatment note reflected the Veteran's continuing mental health treatment.  He described his wife's mobility problems and dementia.  The examiner noted that the Veteran was well groomed and dressed appropriately, with a normal speech rate and no apparent thought disorder.  The Veteran denied thoughts of harm to himself or others, as well as feelings of hopelessness or helplessness.

In his April 2015 VA Form 9, the Veteran expressed his desire to appeal the 50 percent rating and stated he was still receiving treatment for his PTSD.

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet the criteria under 38 C.F.R. § 4.130 for an evaluation in excess of 50 percent during the relevant period.

Collectively, the lay and medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: depressed mood, anxiety, panic attacks weekly or less often, sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining relationships.  The Veteran reported stress surrounding his duties as his wife's caregiver, but also described meaningful interactions while caring for her.  He reported feelings of anger, but described using coping techniques to remain calm and work through stressful tasks.  Treatment records documented the Veteran's social anxiety, along with his statements that he relied on his wife, family, and church community for support.  The December 2014 VA examiner classified the Veteran's PTSD as "moderate." 

Overall, the Veteran's symptoms more closely approximate the criteria for the current assigned 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the December 2014 VA examination, treatment records, and the Veteran's lay statements do not reflect findings of speech, thought process, or thought content abnormalities.  He consistently denied any suicidal or homicidal thoughts to his care providers.  There is no evidence of obsessive ritualistic behavior, impaired impulsive control, or near-continuous panic or depression which interfere with routine ability to function.  Medical professionals found him to be appropriately dressed and able to perform all activities of daily living.  Indeed, in addition to his own needs, the Veteran was also the primary caregiver for his wife.  There is no evidence of injuries to others or incidents requiring legal intervention.  Instead, the evidence shows that the Veteran was able to overcome his anxiety to perform in front of his church community and find satisfaction in woodworking and other hobbies.  

Moreover, the objective medical evidence shows that the Veteran received a GAF score of 52 in April 2014, which is indicative of no more than moderate symptoms or moderate difficulty in social or occupational functioning.  The score does not indicate symptoms so severe as to result in deficiencies in most areas, thus warranting a 70 percent disability rating.  The evidence also fails to demonstrate that he has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran retired at 65 years old, but continued to serve as his wife's caretaker.  Treatment records describe him as cooperative and reasonable.  As described above, he presents as a pleasant and coherent gentleman with good judgment and appropriate thought content.  The evidence of record has not shown his disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno, 6 Vet. App. at 465.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiner who interviewed and evaluated him in December 2014.  The medical findings as provided in the examination report directly address the criteria under which this disability is evaluated.  Treatment records also provide competent and credible evidence of the severity of the Veteran's PTSD.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Fenderson, 12 Vet. App. at 119.

The Board acknowledges that the Veteran's PTSD symptoms doubtlessly have an impact on his occupational and social functioning; it is because of these symptoms that he has been awarded a 50 percent disability rating.  The Board cannot find, however, that his symptoms result in a greater level of impairment, as the weight of the evidence shows that he does not experience suicidal ideations, neglect his hygiene and personal appearance, or suffer from near-continuous panic or depression.  Instead, it reflects that the Veteran has a good relationship with his wife, is active in his church community, maintains continuity of thought and speech, and has successfully applied strategies learned in therapy to work through stressful situations.

In summary, the Board finds that the Veteran's symptomatology, as reflected in the relevant medical and lay evidence of record, does not warrant assignment of the next higher rating.  The effects of the PTSD symptoms are not described to be of a type, frequency, and severity in accord with the impairment contemplated by the criteria for a schedular rating higher than 50 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Veteran's claim for an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for PTSD on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice where the schedular standards are found to be inadequate, referral of the case is authorized to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the Rating Schedule and found that the Veteran's symptomatology, including shaking, anger, and nightmares, is fully addressed by the rating criteria under which each disability is rated.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating for PTSD.  The Veteran also has not described experiencing any exceptional or unusual features of PTSD, and there is no objective evidence of any such manifestations.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claims for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) are not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, the Board finds that the holding of Johnson is inapposite here.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Bilateral Hearing Loss

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in September 2014.  Since that examination, the record reflects that the Veteran's hearing loss may have increased in severity.  Specifically, in his May 2015 VA Form 9, the Veteran reported that his hearing loss had worsened; he is missing key words or letters in words, resulting in confusion when speaking with others.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss.



Degenerative Joint Disease of the Bilateral Knees

The Veteran was afforded a VA examination in conjunction with his claim for entitlement to service connection for bilateral knee conditions in December 2013.  The examiner opined that the knee conditions were less likely than not incurred in service or caused by an in-service injury, event, or illness.  In support of his opinion, the examiner stated that there was only one mention of a knee sprain in service and no records from outside providers available in regard to the right knee.  He further stated that the Veteran's right knee surgery did not occur until approximately 40 years after discharge from service.  

As addressed below, the Veteran has provided significant information regarding the history of his knee conditions.  

At the time of the December 2013 VA examination, the Veteran stated that he has had pain since straining his right knee in service.  Additionally, in his January 2014 notice of disagreement, the Veteran described receiving treatment for his right knee at the Beckley Appalachian Regional Hospital (ARH) in 1969.  He also described left knee surgery at ARH in 1970 and right knee surgery at Princeton Hospital in 2002.  In a March 2014 statement, he described seeking treatment from sick call at Moffett Field for his knees during service.  He also stated that he began receiving treatment for his knees from a private treatment provider, Dr. M., in 1964, the year following his separation from the service.

It does not appear that medical records from ARH, Princeton Hospital, or Dr. M. have been requested or obtained.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2016).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In this case, the Veteran was provided with a VA 21-4142 Authorization for Release of Information form, but returned it without information for his treatment providers.  The Board reminds the Veteran that the duty to assist is not a one-way street, and the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

TDIU

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Here, the Veteran submitted an application for TDIU in May 2015.  A rating decision later that month denied the claim.  VA Fast Letter 13-13 provides that if the Veteran has filed a notice of disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a SOC or supplemental SOC (SSOC) must be issued. 

The Veteran filed a NOD in December 2014, initiating appeals for denial of his increased rating claims for service-connected PTSD and hearing loss.  In May 2015, the Veteran claimed TDIU due in part to his service-connected PTSD, as well as to his knee conditions.  The Veteran was denied a TDIU in a May 2015 rating decision.  A SOC or SSOC has not been issued for the TDIU claim.  Thus, as this situation is specifically contemplated by Fast Letter 13-13, this matter is remanded to the AMC/RO to ensure due process and compliance with Fast Letter 13-13.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should undertake appropriate action on the TDIU claim as set forth in Fast Letter 13-13.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for his knees, to include treatment from ARH, Princeton Hospital, or Dr. M.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, schedule the Veteran for appropriate VA examinations to address entitlement to an increased evaluation for hearing loss and service connection for bilateral knee conditions.  The examiner(s) should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The entire claims file, to include a copy of this REMAND, must be made available to the examiner(s).  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral hearing loss.  The examiner should address the Veteran's statement regarding the worsening of the condition since the previous examination.

b.  Schedule the Veteran for a VA examination to determine the nature and etiology of the degenerative joint disease in his bilateral knees.  The examiner should address the Veteran's lay statements (including his descriptions of the onset of knee pain during service, treatment from ARH for the right knee in 1969, and left knee surgery in 1970) and opine as to whether it is at least as likely as not that the Veteran's left and right knee conditions manifested during, or as a result of, active military service.  The examiner is also asked to comment on the effect of the knee conditions on the Veteran's ability to perform sedentary and manual types of work, and provide a full description of the effects of the service-connected disability upon the Veteran's ordinary activity.

A complete rationale must be provided for all opinions offered and the Veteran's lay assertions regarding his history and current symptomatology must be considered and discussed.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


